Bloodworti-i, J.
1. The 1st ground of the amendment to the motion for a new trial is a “double-barrel” one. This ground complains of the refusal of the court to give a requested charge, and alleges error in an excerpt from the. charge. We find no error in the instructions given, and none in the refusal to give the charge requested. So far as the request was legal and pertinent, it was covered by the charge given.
2. Under the foregoing ruling the second special ground of the motion for a.new trial-points out no error.
3. The couTt did not err in giving in charge to the jury the law relating to voluntary manslaughter. There was evidence sufficient to support a verdict for this crime.
4. As no error of law was committed, and the finding of the jury has been approved by the trial judge, this court cannot interfere.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.